DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
In the June 2, 2020 submission, claims 1-20 were presented for consideration.  Claims 1-20 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: AUTONOMOUS REGULATING of GRID EDGE DEVICES.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-9, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Divan et al., US Patent Application Publication No. 2015/0236508 (published August 20, 2015, hereinafter DIVAN6508), in view of Divan et al., US Patent Application Publication No. 2015/0311718 (published October 29, 2015, hereinafter DIVAN1718)


As per claim 1, DIVAN6508 teaches of a computer-implemented method for autonomously regulating grid edge devices (GEDs), the method being implemented in a computer system comprising a non-transient electronic storage and one or more physical computer processors (see par. 177 and 180-181: at least one computer with [RAM] memory, data storage and software employed in executing instructions), the computer-implemented method comprising:
obtaining, from the non-transient electronic storage, a first setpoint voltage for a GED, wherein the GED is implemented on a secondary side of a distribution line providing electricity for a consumer (see fig. 12 and par. 7-9 and 181: the consist of distributed controllable VAR resources (DCV’s) which are set to a voltage set point, wherein the DCV’s are integrated into customer-located assets or local to the plurality of loads, and considered relative to stored/retrieved set points);
generating, with the one or more physical computer processors, an average (i.e., considered by the examiner as corresponding to a “flat” rating) VAR (volt ampere reactive) value based on VARs generated by the GED over a first time interval (see fig. 3, and par. 56-57: the reactive power of a distribution grid is modified  to help regulate voltage in the network by using a switch-controlled VAR over designated intervals); and 
generating, with the one or more physical computer processors, an average [flat] voltage value based on voltage received by the GED over a first time interval (see par. 40, 56 and 112: in an effort to flatten the voltage curve, edge devices are controlled to facilitate greater accuracy in reaching set points).
While DIVAN6508 teaches of modifying edge devices to flatten voltages (see above cited sections), the art fails to explicitly address adjusting, with the one or more physical computer processors, the first setpoint voltage to a second setpoint voltage based on a difference between the average [flat] voltage value and the first setpoint voltage exceeding a voltage threshold value.  
	Like DIVAN6508, DIVAN1718 is directed to using a plurality of edge devices to optimize and balance power compensation within a network grid.  However, the art further teaches of a system and method whereby the differences between primary and secondary voltages are evaluated and considered with respect to system limits, wherein balancing protocols are further employed to flatten system parameters (see par. 45 and 49)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of DIVAN1718's method of self-balancing, with DIVAN6508's method of flattening edge voltages, to ensure adequate power is available to distribute to system resources and provide support for dynamic power transitions throughout the network.	
		
As per claim 2, the combination of DIVAN6508 and DIVAN1718 teaches all of the limitations noted in the base claim(s) as outlined above, wherein DIVAN508 further teaches of the computer-implemented method of claim 1, wherein the GED comprises a sensor measuring an environmental parameter (see par. 72, 104, and 156-157: [edge device] sensors are used to measure and help determine environmental parameters affecting transmission and operations (e.g., adjusting set points respective of environmental temperatures, evaluating current/voltage changes over time, etc.).

As per claim 3, the combination of DIVAN6508 and DIVAN1718 teaches all of the limitations noted in the base claim(s) as outlined above, wherein DIVAN508 further teaches of the computer-implemented method of claim 2, wherein the sensor comprises one or more of a clock, a temperature sensor, a current sensor, a VAR sensor, and a voltage sensor (see par. 101 and 104: sensors are used in establishing temperature readings (e.g., temperature sensor), time assessments (e.g., clock), and changes in current and voltage parameters (e.g., current and voltage sensors)).

As per claim 4, the combination of DIVAN6508 and DIVAN1718 teaches all of the limitations noted in the base claim(s) as outlined above, wherein DIVAN718 further teaches of the computer-implemented method of claim 1, wherein the GED comprises one or more of a photovoltaic (PV) (see par. 35: solar edge devices), a VAR device (see par. 35: VAR smart meters), an inverter (see par. 35: inverter edge devices), and an energy storage device (see par. 30 and 35: switched capacitor banks used to help manage control), while DIVAN508 also teaches of the use of PV arrays, VAR devices, and capacitor banks in par. 49-50).

As per claim 5, the combination of DIVAN6508 and DIVAN1718 teaches all of the limitations noted in the base claim(s) as outlined above, wherein DIVAN508 further teaches of the computer-implemented method of claim 1, wherein the second setpoint voltage is bounded by a minimum voltage threshold value and a maximum voltage threshold value (see par. 9: controlling DCVS by evaluating actual voltage to set point values, and further evaluating the result respective of minimum and maximum thresholds to determine subsequent system activity).

As per claim 8, the combination of DIVAN6508 and DIVAN1718 teaches all of the limitations noted in the base claim(s) as outlined above, wherein DIVAN508 further teaches of the computer-implemented method of claim 1, further comprising:  based on a current real power value and a current time, adjusting, with the one or more physical computer processors, the second setpoint voltage to a third setpoint voltage based on the second setpoint voltage and a setpoint voltage threshold value (see par. 40: voltages are evaluated and regulated at every customer point along a distribution grid, respective of real power parameters (e.g., current power values, time and desired parameters) and operational thresholds).

As per claim 9, the combination of DIVAN6508 and DIVAN1718 teaches all of the limitations noted in the base claim(s) as outlined above, wherein DIVAN508 further teaches of the computer-implemented method of claim 8, further comprising, when the setpoint voltage is greater than or equal to about the setpoint voltage threshold plus a minimum setpoint voltage threshold, adjusting, with the one or more physical computer processors, the third setpoint voltage to a fourth setpoint voltage, based on the third setpoint voltage and the setpoint voltage threshold value (see par. 9 and 90-91: to improve voltage regulation within the system, comparisons are made to proximate set points, wherein a reduction in voltage may be required to reduce voltage, when a multitude of set points are evaluated respective of one another and on a whole basis).

As per claim 11, DIVAN6508 teaches of a computer-implemented method for autonomously regulating grid edge devices (GEDs), the method being implemented in a computer system comprising a non-transient electronic storage and one or more physical computer processors (see par. 177 and 180-181: processor based system using stored software), the computer-implemented method comprising:
obtaining, from the non-transient electronic storage, a first setpoint voltage for a GED, wherein the GED is implemented on a secondary side of a distribution line providing electricity for a consumer (see fig. 12 and par. 7-9 and 181: the consist of distributed controllable VAR resources (DCV’s) which are set to a voltage set point, wherein the DCV’s are integrated into customer-located assets at or local to the plurality of loads, respective of stored/retrieved set points);
generating, with the one or more physical computer processors, an average real power flow value based on power received by the GED over a time interval (see fig. 3, and par. 56-57: the reactive power of a distribution grid is modified  to help regulate voltage in the network by using a switch-controlled VAR over designated intervals);and 
generating, with the one or more physical computer processors, an average voltage value based on voltage received by the GED over the time interval (see par. 40, 56 and 112: in an effort to flatten the voltage curve, edge devices are controlled to facilitate greater accuracy in reaching set points).
While DIVAN6508 teaches of modifying edge devices to flatten voltages (see above cited sections), the art fails to explicitly address adjusting, the one or more physical computer processors, the first setpoint voltage to a second setpoint voltage based on a change in real power.
	DIVAN1718 addresses the use of a plurality of edge devices to optimize and balance power compensation within a network grid, wherein the change in real power is evaluated based on comparable power parameters between primary and secondary voltage levels is established, respective of operational thresholds (see par. 45 and 49).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of DIVAN1718's method of evaluating real power parameters, with DIVAN6508's method of flattening edge voltages, to ensure suitable power distribution to edge devices and provide further support for dynamic/transient power operations.

As per claim 12, the combination of DIVAN6508 and DIVAN1718 teaches all of the limitations noted in the base claim(s) as outlined above, wherein DIVAN508 further teaches of the computer-implemented method of claim 11, wherein the GED comprises a sensor measuring an environmental parameter (see par. 72, 104, and 156-157: [edge device] sensors are used to measure and help determine environmental parameters affecting transmission and operations (e.g., adjusting set points respective of environmental temperatures, evaluating current/voltage changes over time, etc.)).

As per claim 13, the combination of DIVAN6508 and DIVAN1718 teaches all of the limitations noted in the base claim(s) as outlined above, wherein DIVAN508 further teaches of the computer-implemented method of claim 12, wherein the sensor comprises one or more of a clock, a temperature sensor, a current sensor, a VAR sensor, and a voltage sensor (see par. 101 and 104: sensors are used in establishing temperature readings (e.g., temperature sensor), time assessments (e.g., clock), and changes in current and voltage parameters (e.g., current and voltage sensors)).

As per claim 14, the combination of DIVAN6508 and DIVAN1718 teaches all of the limitations noted in the base claim(s) as outlined above, wherein DIVAN718 further teaches of the computer-implemented method of claim 11, wherein the GED comprises one or more of a photovoltaic, a VAR device, a UPFC device, an inverter, and an energy storage device (see par. 35: solar edge devices, VAR smart meters and inverter edge devices; and par. 30 and 35: switched capacitor banks used to help manage control, and DIVAN508 notes the use of PV arrays, VAR devices, and capacitor banks in par. 49-50).

As per claim 15, the combination of DIVAN6508 and DIVAN1718 teaches all of the limitations noted in the base claim(s) as outlined above, wherein DIVAN508 further teaches of the computer-implemented method of claim 11, wherein the second setpoint voltage is bounded by an upper threshold based on a low voltage usage value and a lower threshold based on a high voltage usage value (see par. 9: controlling DCVS by evaluating actual voltage to set point values, and further evaluating the result respective of minimum and maximum thresholds to determine subsequent system activity).

As per claim 18, DIVAN6508 teaches of a computer-implemented method for autonomously regulating grid edge devices (GEDs), the method being implemented in a computer system comprising a non-transient electronic storage and one or more physical computer processors (see par. 177 and 180-181: processor based system using stored software), the computer-implemented method comprising:
obtaining, from the non-transient electronic storage, one or more grid parameters (see fig. 12 and par. 7-9, and 181: obtaining grid parameters for stored system assets (e.g., software, firmware, etc.) used in governing system operations); and 
generating, with the one or more physical computer processors, one or more GED parameters based on the one or more grid parameters over a time interval (see fig. 3, and par. 56-57: the reactive power of a distribution grid monitors edge activity and is modified to help regulate voltage in the network by using a switch-controlled VAR over predetermined periods).
While DIVAN6508 teaches of modifying edge devices to flatten voltages (see above cited sections), the art fails to explicitly address adjusting, with the one or more physical computer processors, the first setpoint voltage to a second setpoint voltage based on a difference between the average [flat] voltage value and the first setpoint voltage exceeding a voltage threshold value.  
	DIVAN1718 focuses on using a plurality of edge devices to optimize and balance power compensation within a network grid, whereby further evaluating the differences between primary and secondary voltages, respective of set points and operating thresholds, and balancing operations used in flattening system parameters (see par. 45 and 49)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of DIVAN1718's method of self-balancing, with DIVAN6508's method of flattening edge voltages, to ensure adequate power is available to distribute to system resources and provide further support for dynamic power transitions throughout the network.

As per claim 19, the combination of DIVAN6508 and DIVAN1718 teaches all of the limitations noted in the base claim(s) as outlined above, wherein DIVAN508 further teaches of the computer-implemented method of claim 18, wherein the one or more average parameters comprise one or more of an average voltage value, an average current value, an average real power flow value, and an average VAR value (see fig. 9 and par. 39, 57,112: system aspires to operate with flat power parameters (e.g., voltage, current, etc.), while also considering temporary transient parameters).

As per claim 20, the combination of DIVAN6508 and DIVAN1718 teaches all of the limitations noted in the base claim(s) as outlined above, wherein DIVAN508 further teaches of the  computer-implemented method of claim 18, further comprising:  adjusting, with the one or more physical computer processors, the second setpoint voltage to a third setpoint voltage based on a change in at least one of the one or more grid parameters and the one or more GED parameters (see par. 56-57: based detected voltage parameters, VAR sources may be adjusted and/or relocated respective of the load, to assist in flattening voltage ranges).

Allowable Subject Matter
Claims 6-7, 10 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
while the cited art address much of the claimed invention, the references fail to explicitly teach of a computer-implemented method for fine-tuning the positive and negative real-power transitions between set points consist with the aforementioned limitations, whereby the relational algorithms governing the voltage adjustments defined by the rate of change of the setpoints, respective of both minimum and maximum VAR threshold values.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Smith et al., “Reducing Peak Demand through Distributed Grid Edge Control”, focuses on distributed grid control to minimize power losses and maintain steady operating states; Ashourian et al., “Controlling and Modeling Power-Electronic Interface DERs in Islanding Mode Operation Micro Grid”, is directed to balancing and power sharing while providing constant active power at determined set points.  The balance of the references cited in the attached PTO Form-892 focus on actively balancing network power and distributed power to/from DERs at determined set points.

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/K. B./
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119